Citation Nr: 0407585	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  98-17 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
a psychiatric disorder, including as secondary to the service 
connected L3-L4 bulging disc and degenerative joint disease 
and chronic lumbosacral fibromyositis.

2.  Entitlement to service connection for left arm, 
shoulders, and neck disabilities as secondary to the service 
connected L3-L4 bulging disc and degenerative joint disease 
and chronic lumbosacral fibromyositis.

3.  Entitlement to service connection for right and left leg 
conditions, including as secondary to the service-connected 
L3-L4 bulging disc and degenerative joint disease and chronic 
lumbosacral fibromyositis.  

4.  Entitlement to an increased evaluation for L3-L4 bulging 
disc and degenerative joint disease and chronic lumbosacral 
fibromyositis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to May 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in May 1997 and March 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The only issue over which the Board clearly has appellate 
jurisdiction is that set forth on the title page.  However, 
as the veteran filed a timely notice of disagreement with the 
denial of service connection for right and left leg 
disabilities, including as secondary to the service connected 
L4-L5 bulging disc and degenerative joint disease and chronic 
lumbosacral fibromyositis, the Board will remand for the 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238, 240 (1999).

The issues of service connection for a psychiatric condition, 
including as secondary to the service-connected L4-L5 bulging 
disc and degenerative joint disease and chronic lumbosacral 
fibromyositis; service connection for left arm, shoulders, 
and neck disabilities as secondary to the service connected 
L4-L5 bulging disc and degenerative joint disease and chronic 
lumbosacral fibromyositis; and an increased evaluation for 
L4-L5 bulging disc and degenerative joint disease and chronic 
lumbosacral fibromyositis are the subject of a remand 
immediately following this decision.  These issues are being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the appellant if further 
action is required.  Notwithstanding, the appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


FINDINGS OF FACT

1.  By a February 1973 rating decision, the RO denied service 
connection for nervousness accompanied by headaches.  Notice 
was given the veteran by a letter dated in March 1973.  He 
did not appeal this decision.

2.  The additional evidence received since the February 1973 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for entitlement to service connection for a psychiatric 
disorder, including as secondary to the service-connected L3-
L4 bulging disc and degenerative joint disease and chronic 
lumbosacral fibromyositis.


CONCLUSION OF LAW

1.  The February 1973 decision denying entitlement to service 
connection for a nervousness with headaches is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2003).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a psychiatric disorder, including as 
secondary to the service-connected L3-L4 bulging disc and 
degenerative joint disease and chronic lumbosacral 
fibromyositis is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5100 et. seq., 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant regarding claims to 
reopen.  38 C.F.R. §§ 3.156(a), 3.159(c).  However, the 
regulatory provisions affecting the adjudication of claims to 
reopen a finally decided claim are applicable only to claims 
received on or after August 29, 2001.  Because the veteran's 
request to reopen the previously denied claim of service 
connection for a psychiatric disorder, to include as 
secondary to the service-connected L3-L4 bulging disc and 
degenerative joint disease and chronic lumbosacral 
fibromyositis was received prior to that date (in March 
1997), those regulatory provisions do not apply.

The Board is granting the veteran's claim to reopen the 
previously denied claim for a psychiatric disorder, to 
include as secondary to the service-connected L3-L4 bulging 
disc and degenerative joint disease and chronic lumbosacral 
fibromyositis.  No additional evidence is required to make a 
determination as to this issue, and, hence, any failure to 
comply with VCAA requirements as to this issue would not be 
prejudicial to the veteran.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Bernard v. Brown, 4 Vet. App. 384 (1993).  Similarly, 
any failure to comply with notice requirements addressed in 
Paralyzed Veterans of America, et. Al. v. Secretary of 
Department of Veterans Affairs (PAV), 345 F.3d 1334 (Fed. 
Cir. 2003), Disabled American Veterans, et. Al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003), and Pelegrini v. Principi, 17 Vet. App. 412 
(2004) is also non-prejudicial.  See PAV, DAV, and Pelegrini, 
supra.

In a February 1973 decision, the RO denied the veteran's 
claim for nervousness with headaches.  In arriving at this 
decision, the RO cited private medical evidence proffered by 
the veteran's physician, a neurologist, showing complaints of 
and treatment for nervousness and irritability beginning 
after his back injury in service.  The physician did not 
offer a diagnosis of the veteran's psychiatric condition and, 
rather, noted that the veteran required more intensive 
psychiatric care than he could provide as a neurologist.  The 
rating decision further noted that review of the service 
medical records were silent as to the claimed conditions.  
Accordingly, the record did not establish that the veteran 
then evidenced a psychiatric disability.  

Hence, the RO concluded in the February 1973 rating decision 
that the veteran had presented no evidence that would 
establish that the veteran evidenced a psychiatric 
disability.  Therefore, service connection was not warranted.  
The veteran did not appeal this decision.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, the VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  However, as previously pointed out, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran filed his claim to 
reopen the previously denied decision in March 1997.

In the instant case, the Board finds that evidence submitted 
since the February 1973 decision provides a sufficient basis 
to reopen the previously denied claim.  This evidence 
includes VA treatment records dated from 1996 to 1999, 
showing continuing treatment for symptoms of a psychiatric 
disorder, to include dysthymia.  These records show that he 
participated in a substance abuse program, and that his 
treatment includes the prescription of Librium.  Report of VA 
examination conducted in June 2003 further shows that he is 
prescribed Valium.

This evidence, reflecting findings of and treatment for a 
psychiatric disability, is significant enough that it must be 
considered in order to fairly decide the merits of the claim.

Thus, the Board finds that evidence submitted since the 
February 1973 RO decision provides a basis to reopen this 
claim.

However, the medical evidence presents a conflict as to what 
psychiatric diagnosis the veteran has.  VA treatment records 
reflect that in April 1998 the veteran was actively involved 
in the substance abuse program.  The examining physician, a 
staff psychologist, notes the veteran was also diagnosed with 
an eating disorder, which was being treated by the nutrition 
clinic, and that the veteran complained of depression and 
insomnia, which the physician advised the veteran to discuss 
with his psychiatrist.  In October 1998, VA treatment records 
show that the veteran was diagnosed with dysthymia and 
alcohol dependence.  The June 2003 VA examination report 
reveals a diagnosis of cannabis abuse and alcohol abuse with 
depressive features.  Yet, no diagnostic tests were 
conducted.

The Board further notes that mental hygiene records, and 
records of individual and group therapy associated with the 
veteran's substance abuse program as well as treatment for 
his other psychiatric symptoms are not of record.  In fact, 
the most recent VA treatment records present in the claims 
file are dated in 1999.

Finally, while the examiner conducting the June 2003 VA 
examination for mental disorders noted that he reviewed the 
veteran's claims file in conjunction with the examination, 
the Board remarks that the claims file was incomplete.  In 
addition, the examiner did not complete any diagnostic 
testing on the veteran.  This examination does not, 
therefore, provide a sufficient basis upon which to decide 
the veteran's claim.  See 38 C.F.R. § 3.159 (2003).

Hence, the Board finds that further development is required 
to fairly adjudicate this claim.

Accordingly, the claim is reopened and the issue for 
adjudication now before the Board is entitlement to service 
connection for a psychiatric disorder, to include as 
secondary to the service-connected L3-L4 bulging disc and 
degenerative joint disease and chronic lumbosacral 
fibromyositis.  However, as indicated above, the Board finds 
that a remand to the agency of original jurisdiction for 
additional development is required as to this issue.  The 
issue of entitlement to service connection for a psychiatric 
disorder, to include as secondary to the service-connected 
L3-L4 bulging disc and degenerative joint disease and chronic 
lumbosacral fibromyositis will be the subject of a later 
decision.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, to include as secondary to the service-connected 
L3-L4 bulging disc and degenerative joint disease and chronic 
lumbosacral fibromyositis, is reopened.  To that extent only, 
the claim is granted.


REMAND

As noted above, the Board has reopened the previously denied 
claim for service connection for a psychiatric disorder, to 
include as secondary to the service-connected L3-L4 bulging 
disc and degenerative joint disease and chronic lumbosacral 
fibromyositis.  In addition, the veteran also seeks service 
connection for left arm, shoulders, and neck disabilities, as 
secondary to the service-connected L3-L4 bulging disc and 
degenerative joint disease and chronic lumbosacral 
fibromyositis, and for an increased evaluation for a lower 
back disability, diagnosed as L3-L4 bulging disc and 
degenerative joint disease and chronic lumbosacral 
fibromyositis.

The Board has reviewed the records and finds that additional 
development is necessary before appellate action may be 
completed.

First, the veteran notified the RO as recently as in February 
2001, that he continues to receive treatment for his service 
connected and claimed conditions at the VA Medical Center 
(MC), including treatment by a primary care physician and 
through the pain clinic.  In addition, examinations conducted 
in June 2003 show current prescriptions for treatment of the 
service-connected and claimed conditions.  Yet, the most 
recent records present in the claim file are dated in 1999.  

Second, the Board notes that the VA examinations provide 
inadequate bases upon which to adjudicate the veteran's 
claims.

The examinations for spine, conducted in June 2003 and 
November 1999, were conducted absent review of the veteran's 
claims file.  In particular, the examiner in June 2003 
specifically noted that no records were available for his 
review.  Both examinations are absent current clinical tests.  
In fact, both examiners cite to clinical tests conducted in 
1997 in reporting their diagnoses and observations.  The 
Board notes that the examiner who conducted the November 1999 
and April 1997 examinations is the same physician.  Yet, the 
Board notes that findings in the June 2003 examination, 
conducted by a different examiner, show lumbar flexion and 
extension resulted in increased pain and decreased left lower 
extremity functionality, and spasms at L1-S1.  These findings 
differ from those reported in the April 1997 report of VA 
examination for spine and would appear to mark an increased 
level of lower back symptomatology.  It would follow that 
there is a possibility that the veteran's clinical findings, 
if tested currently, would also present a different 
disability picture than in 1997.  In basing their diagnoses 
and observations on clinical test results conducted in 1997, 
the physicians conducting the subsequent examinations may 
have missed important clinical data.

The examination for mental disorders, conducted in June 2003, 
is also absent diagnostic testing.  Moreover, while the 
examiner noted he had the veteran's claims file for review in 
conjunction with the examination, the Board notes that the 
claims file is incomplete.

The Board thus finds it would be helpful in arriving at 
accurate diagnoses and opinion of etiology for the claimed 
conditions, and in arriving at an accurate assessment of the 
nature and extent of disability for the service-connected 
lower back condition if new examinations were conducted with 
complete review of the claims file, to include all medical 
treatment records, and current clinical and diagnostic test 
results.  See 38 C.F.R. § 3.159(c)(4) (2003).

Third, it appears that the veteran is participating, or has 
participated, in vocational rehabilitation through the VA.  
It would be helpful to obtain these records.

Fourth, it does not appear that the RO has given the veteran 
clear notice of the VCAA, and the changes in regulation and 
law effected by this Act.

Finally, the Board notes that the veteran claimed entitlement 
to right and left leg deterioration, shortness, numbness, and 
instability, as secondary to his lower back disability in 
August 1997.  The RO denied entitlement to service connection 
for right and left leg conditions in a March 1998 rating 
decision.  In April 1998, the RO received the veteran's 
notice of disagreement as to the denial of this claim, along 
with others in that rating decision.  However, the RO has not 
had an opportunity to issue a statement of the case 
addressing this issue.

The United States Court of Appeals for Veterans Claims 
(Court) has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and a 
statement of the case addressing the issue was not sent, the 
Board should remand the issue to the RO for issuance of a 
statement of the case.  See Manlincon, supra.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), as well as 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002)).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issues on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who have treated the 
veteran for his claimed left arm, 
shoulder, and neck disabilities, claimed 
psychiatric disorder, and service 
connected lumbosacral back disability.  
The RO should procure duly executed 
authorization for the release of private 
medical records.  Furthermore, the 
appellant should be specifically informed 
as to what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating his claim, 
per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his claimed 
left arm, shoulder, and neck 
disabilities, claimed psychiatric 
disorder, and service connected 
lumbosacral back disability that are not 
already of record.  In particular, the RO 
should request inpatient and outpatient 
records, to include any and all clinical 
medical and mental hygiene records, 
including any and all copies of group and 
individual therapy for treatment accorded 
the veteran at VAMC in San Juan, Puerto 
Rico, from 1970 to the present.

4.  The RO should obtain the veteran's 
vocational rehabilitation folder and 
associate it with the claims folder.

5.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by appropriate specialists, 
to determine the nature, extent, and 
etiology of any manifested psychiatric 
disability and left arm, shoulders, and 
neck disabilities; and to determine the 
nature and extent of his service-
connected lumbosacral spine disability 
described as L3-L4 bulging disc and 
degenerative joint disease and chronic 
lumbosacral fibromyositis.  All indicated 
tests and studies should be performed.  
If other examinations by specialists are 
indicated, they should be conducted.  The 
claims folder, including all newly 
obtained evidence, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters.

?	Summarize the medical history, 
including the onset and course, of 
any manifested psychiatric 
disability and left arm, shoulders, 
and neck disabilities; and of his 
service-connected lumbosacral spine 
disability described as L3-L4 
bulging disc and degenerative joint 
disease and chronic lumbosacral 
fibromyositis.
?	Describe any current symptoms and 
manifestations attributed to any 
manifested psychiatric disability 
and left arm, shoulders, and neck 
disabilities; and of his service-
connected lumbosacral spine 
disability described as L3-L4 
bulging disc and degenerative joint 
disease and chronic lumbosacral 
fibromyositis.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for all psychiatric and back 
pathology identified.
?	Provide an opinion as to the date of 
onset and etiology for any currently 
manifested psychiatric disability 
and left arm, shoulders, or neck 
disabilities identified.  In 
particular, the examiners are 
requested to provide the following 
opinions:
1.	Is it at least as likely as not 
that any diagnosed psychiatric 
disability is the result of the 
service-connected lumbosacral 
spine disability described as 
L3-L4 bulging disc and 
degenerative joint disease and 
chronic lumbosacral 
fibromyositis or, in the 
alternative, the result of his 
active service?
2.	Is it at least as likely as not 
that any manifested left arm, 
shoulders, and neck 
disabilities are the result of 
the service-connected 
lumbosacral spine disability 
described as L3-L4 bulging disc 
and degenerative joint disease 
and chronic lumbosacral 
fibromyositis or, in the 
alternative, the result of his 
active service? 

6.  The RO should also issue a statement 
of the case regarding the issue of 
entitlement to service connection for 
right and left leg conditions, including 
as secondary to his service-connected L3-
L4 bulging disc and degenerative joint 
disease and chronic lumbosacral 
fibromyositis.  The veteran should be 
apprised of his right to submit a 
substantive appeal as to the issue of 
entitlement to service connection for 
right and left leg conditions, including 
as secondary to his service-connected L3-
L4 bulging disc and degenerative joint 
disease and chronic lumbosacral 
fibromyositis and to have his claim 
reviewed by the Board.  

7.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for a psychiatric disorder, to 
include as secondary to service-connected 
L3-L4 bulging disc and degenerative joint 
disease and chronic lumbosacral 
fibromyositis; service connection for 
left arm, shoulders, and neck 
disabilities, as secondary to his 
service-connected L3-L4 bulging disc and 
degenerative joint disease and chronic 
lumbosacral fibromyositis, and for an 
increased evaluation for the service-
connected L3-L4 bulging disc and 
degenerative joint disease and chronic 
lumbosacral fibromyositis, including 
consideration of all revised regulations 
governing the evaluation of the 
musculoskeletal system, diseases and 
injuries of the spine, including 
intervertebral disc syndrome.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002) 
and 68 Fed. Reg. 51454-51458 (August 27, 
2003), 38 C.F.R. § 4.71(a) Diagnostic 
Codes 5285 through 5295 (prior to 2003) 
and Diagnostic Codes 5235 through 5243 
(2003).

If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2003).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2




